Warner, Chief Justice.
This was a claim case, on the trial of which, the jury, under the charge of the court, found the following verdict: “ We, the jury, find the land levied on and claimed by B. F. Cleveland not subject to the ji. fa. according to the law and evidence, lots No. 272, half 219, and 273, in 1st district, 4th section.” A motion was made for a new trial on the grounds therein stated, which was overruled, and the plaintiff excepted.
It is insisted that the verdict should be set aside for un- . certainty, because it does not state which half of lot 219 is found subject to thvfi.fa. The verdict is as certain as the issue submitted to the jury for trial. The levy was made upon the whole lot. The claimant claimed one-lialf of it without stating which half. The claim might have been demurred to for uncertainty, but that is no ground for setting aside the verdict for uncertainty. The other questions in the case are the same as those in Hutchins, adm'r, plaintiff in fi.fa., vs. Johns, defendant, and Patterson, claimant, decided at the present term, and are controlled by it.
Let the judgment of the court below be affirmed.